ITEMID: 001-107521
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2011
DOCNAME: CASE OF KRASNOV v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of P1-1
JUDGES: Anatoly Kovler;Julia Laffranque;Khanlar Hajiyev;Linos-Alexandre Sicilianos;Mirjana Lazarova Trajkovska;Peer Lorenzen
TEXT: 6. The applicant was born in 1981 and lived in Vetluga, Nizhniy Novgorod Region.
7. By a judgment of 23 September 2002 the Vetluga District Court of the Nizhniy Novgorod Region (“the District Court”) granted in part the applicant’s claim for recovery of unpaid military allowance and awarded him 224,926 Russian roubles (RUB) to be recovered from military unit 3761.
8. The judgment became final on 4 October 2002 and shortly thereafter the applicant obtained a writ of execution. Between September 2004 and November 2005 the Departments of the Federal Treasury of the Chechen Republic and of the Republic of North Ossetia-Alania returned the enforcement documents to the applicant on three occasions without enforcement due to his failure to submit his bank account details and then due to re-organisation of the debtor.
9. By a decision of 10 October 2006 the District Court allowed the applicant’s request and changed the method and order of enforcement of the judgment of 23 September 2002, replacing the defunct debtor with the Ministry of the Interior of Russia.
10. The applicant forwarded the writ of execution concerning the decision of 10 October 2006 to the head office of the bailiffs’ service in Moscow in November 2006. It appears from the correspondence and the applicant’s submissions that the writ was subsequently lost.
11. On 19 November 2007 the applicant died.
12. By a decision of 15 September 2008 the District Court ruled that the deceased applicant was to be succeeded by his mother, Natalya Vyacheslavovna Zintsova.
13. According to Ms Zintsova, in May 2010 she was contacted by a representative of the Ministry of the Interior who explained to her that she was to obtain a copy of the lost writ of execution at the trial court and forward it to the authorities to enable further enforcement proceedings.
14. On 30 August 2010 the Chief Command Office of the Internal Armed Forces of the Ministry of the Interior informed that the debtor was ready to pay the due amount provided that they received the pertinent documents, including the writ of execution.
15. The Government submitted that the applicant’s mother had refused to obtain a copy of the writ of execution from the trial court despite the authorities’ repeated invitations thereto, convinced that the award could be obtained only through the proceedings at the Court. Ms Zintsova did not dispute this allegation.
16. The judgment of 23 September 2002, as amended on 10 October 2006, remains unenforced to date.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
